UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1953


TYRONE HURT,

                Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



                            No. 15-1958


TYRONE HURT,

                Plaintiff – Appellant,

          v.

INTERNATIONAL CRIMINAL COURTS; INTERNATIONAL PEACE COURT;
THE NATIONAL GUARDS; CHIEF OF POLICE, across this nation,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:15-cv-00193-BO; 5:15-cv-00326-BO)


Submitted:   January 11, 2016             Decided:   February 9, 2016


Before KEENAN, WYNN, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

       Tyrone Hurt appeals the district court’s orders dismissing

these civil actions under 28 U.S.C. § 1915(e)(2)(B) (2012).                  We

have     reviewed    the   record     and   find   no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.        Hurt    v.   United      States,     Nos.     5:15-cv-00193-BO;

5:15-cv-00326-BO (E.D.N.C. July 1 & Aug. 11, 2015).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before    this    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                       3